SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

331
KA 10-00807
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

MICHAEL SPRINGS, JR., DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Francis A. Affronti, J.), rendered August 19, 2008. The judgment
convicted defendant, upon his plea of guilty, of assault in the first
degree, assault in the second degree and criminal possession of a
weapon in the second degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    March 16, 2012                         Frances E. Cafarell
                                                   Clerk of the Court